Citation Nr: 1514636	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS or irrelevant to the issue on appeal.  


FINDING OF FACT

In a February 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal of entitlement to service connection for a tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal for the issue of entitlement to service connection for tinnitus is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the appellant submitted a statement in February 2015 specifically indiacating that he wanted to withdraw his appeal for tinnitus.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for tinnitus, and it is dismissed.  

The Board acknowledges that the Veteran also indicated that he wanted to reopen his claims for service connection for tinnitus and hearing loss and provided private medical evidence in February 2015.  In fact, he submitted a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, indicating that he wanted to reopen the claims.  However, the Veteran has made it clear that he wants his current appeal to be withdrawn and that he would like to instead pursue new claims at the RO.  The RO has since requested a VA examination in connection with those new claims.  As the RO is already developing them, there is no need to refer the new claims for appropriate action at this time.


ORDER

The appeal is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


